The appeal is upon the grounds that (1) the commissioner's conclusion is not consistent with the subordinate facts found, and (2) it does not appear that plaintiff was available for work within the meaning of the Unemployment Compensation Act.
The commissioner has found, in substance, that the plaintiff, a thirty-eight-year-old married woman without children, voluntarily left a $60 per week job, which she had held for nine years, on August 4, 1951, and on February 29, 1952, refused a referral to a less responsible job paying $40 per week because the latter was not the type of work that she had been doing and it meant a cut of $20 per week in pay.
On this finding the commissioner concluded that the plaintiff was entitled to benefits because in view of her former employment and the cut in pay she was justified in refusing the referral. The purport of the decision appears to be that the latter job was unsuitable under § 7508(1) of the General Statutes. *Page 146 
That section specifically defines the considerations entering into a determination of suitability. There is no finding concerning the plaintiffs total benefit rate for unemployment, but the pay offered was substantially in excess of the possible maximum benefit rate of $24. § 7504. No facts are found which would support a conclusion that the position to which plaintiff was referred was unsuitable by reason of the pay offered or for any other of the reasons specified in the statute.
   The appeal is sustained and the case is remanded to the commissioner to enter an order disallowing plaintiff's claim to benefits.